Citation Nr: 1037619	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  08-23 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard on active duty for 
training (ADT) from November 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The Veteran was afforded a Board hearing, held by the 
undersigned, in August 2010.  A copy of the transcript has been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's claim for entitlement to service connection for a right 
knee disorder, pursuant to the duty to assist, his claim must be 
remanded for further development.  

The United States Court of Appeals for Veterans Claims (Court) 
held that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding an in-service diagnosis for a knee disorder, the Board 
observes that the Veteran's service medical records confirm that 
a right knee disorder was noted at the time of induction, per an 
examination conducted in July 1971.  Also on that date, the 
Veteran reported that he had "swollen or painful joints."  See 
VA Standard Forms 88 and 89, July 27, 1971.  In January 1972, the 
Veteran was examined and found to have a physical defect which 
affected his training.  It was noted that he had a painful right 
knee with locking, and he was placed on restricted duty.  See 
Disposition Form, January 7, 1972.   Also on that day, the 
Veteran signed a statement in which he acknowledged that, had his 
knee disorder been known at the time of induction, the Veteran 
would have been disqualified from service.  See Request of 
Separation, January 7, 1972.

Post-service, a private medical record from July 1993 noted a new 
injury to his right knee, which was previously injured.  At that 
time, he was diagnosed with a hyperextension injury, though no 
ligamentous injury was detected.  See Private Report, July 8, 
1993.  

During the Veteran's August 2010 Board hearing, he testified 
that, during a field maneuver, he twisted his right knee.  See 
Transcript, p. 3.  He stated that he first had surgery on his 
knee prior to entrance, in 1968.  He also stated that he had a 
second right knee surgery in 1988, approximately 16 years after 
separation.  He further testified that he had right knee symptoms 
from the date of separation, and that he received treatment for 
his knee from 1972 through his surgery in 1988.  See Transcript, 
pp. 7-8.

As to the Veteran's assertions that he has a current disorder 
which was incurred during his period of active service, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that must 
be considered, and competent lay evidence can be sufficient in 
and of itself.  

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as injuring his right knee 
during training.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran has not been shown to be 
competent to establish an etiological nexus between any current 
disorder and his period of active duty. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  Taking into 
account the Veteran's statements in support of his claim, as well 
as numerous reports of an in-service knee disorder which was of 
such severity as to force an early separation, the Veteran's 
claim for service connection should be remanded for a VA 
examination to determine whether he has a current diagnosis of a 
knee disorder which is etiologically-related to his period of 
active service.  

Finally, because the Veteran noted the existence of private 
records during his hearing which have not been associated with 
the claims file, to include two right knee surgeries, the Veteran 
should be afforded additional medical release forms so as to 
permit the RO/AMC to obtain all outstanding treatment records, to 
the extent available.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send medical release 
forms to the Veteran, and request that he 
complete a release form for any private 
provider who treated him for a right knee 
disorder, specifically the physicians who 
conducted his knee surgeries, authorizing 
VA to request his records for treatment.

2.  Following receipt of the additional 
medical records obtained pursuant to this 
remand, the RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA 
examination, in the appropriate specialty, 
to determine the nature and etiology of any 
currently-diagnosed right knee disorder, 
and opine as to whether any diagnosed 
disorder is etiologically-related to his 
period of active service, to include as a 
result of a training exercise.  After a 
review of the claims folder, to include 
the Veteran's statements in support of 
his claim, service treatment records, as 
well as private medical evidence of record, 
the examiner should address the following:

a.	Whether it is at least as likely 
as not that any currently 
diagnosed disorder is directly 
related to the Veteran's period of 
active service.  

b.	For any right knee disorder(s) 
found to have clearly and 
unmistakably pre-existed the 
Veteran's period of active 
service, whether it is at least as 
likely as not that the disorder(s) 
was/were aggravated beyond the 
normal progression in service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed should 
be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.



3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


